ELLISON, J.
The defendant, a druggist, was convicted for selling whisky in less quantity than four gallons. The case was tried without a jury, there was no exception taken on the evidence as it was being heard, and no instructions were asked. The sole question is whether there was evidence sufficient to sustain a finding of a sale.
’The man to whom the sale is said to have been made was a witness for the State and he testified that he had known defendant about one year; that he went into his drugstore to get a drink of water; that he walked by the defendant and on to the rear of the room, went behind the prescription case where a door opened into a back room. He saw a bottle of whisky and a small glass sitting on a barrel or shelf. That he then concluded he would take a drink of the liquor and poured out the glass full, drank it, came out, passed through the store the way he went in and in passing defendant, who was writing on the counter, he dropped or threw a dime in front of him on the paper on which he was writing. That he “did not pay attention to *398whether defendant looked up or down/’ and did not speak to him as he went in or came out.
In onr opinion the foregoing was sufficient to sustain the finding made by the trial court. As we said of the evidence in Liberty v. Moran, 121 Mo. App. 682, “when we include within its scope reasonable inferences which a jury is authorized to draw from matters directly shown, there was no lack of' evidence,” to establish a sale.
The judgment is affirmed.
All concur.